Plaintiff in error, hereinafter called defendant, was convicted in the county court of Blaine county of the crime of unlawful manufacture of intoxicating liquor, and his punishment fixed by the jury at a fine of $100 and imprisonment in the county jail for 60 days.
Defendant has raised the question of former jeopardy. This question was determined adversely to the defendant in Mowels v. State, 52 Okla. Crim. 193, 11 P.2d 205, decided at this sitting of the court, where the court states the law in the syllabus and discusses the question in the body of the opinion.
For the reason stated, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.